Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office action in response to communications received February 04, 2022.  No Claims have been amended, added or canceled.  Therefore, claims 1-6 and 8-21 are pending and addressed below. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1, 4, 5, 7, 8, 11, 12, 14-17, 19-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 5, 7, 8, 11, 12, 14-17, 19, and 20, of Patent 10305686 (application 15/283752).  

Claims 1, 4, 5, 7, 8, 11, 12, 14-17, 19-20:
Claims 1, 4, 5, 7, 8, 11, 12, 14-17, 19-20 have similar limitations as in claims 1, 4, 5, 7, 8, 11, 12, 14-17, 19, and 20, of Patent 10305686 (application 15/283752).  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim A method of operating a remote management system: receiving a request … generating a group encryption key based on the received request; and transferring the group encryption key to the first and second communication nodes through one or more control channels. Claims 1, 4, 5, 7, 8, 11, 12, 14-17, 19-20 are rejected under the reasons as set forth above.  

This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 4, 5, 7, 8, 11, 12, 14-17, 19-20  in the instant application correspond to claims 1, 4, 5, 7, 8, 11, 12, 14-17, 19, and 20, of Patent 10305686 (application 15/283752).   Since claims1, 4, 5, 7, 8, 11, 12, 14-17, 19-20 are A method/A remote management system/A method of operating a first communication note  of operating a remote management system, the method comprising: receiving a request from a first communication node to enable secure communications between the first communication node and a second communication node; generating a group encryption key based on the received request; and transferring the group encryption key to the first and second communication nodes through one or more control channels and claims 1, 4, 5, 7, 8, 11, 12, 14-17, 19, and 20, of Patent 10305686 (application 15/283752) are  A method/A remote management system/A method of operating a first communication note  of operating a remote management system, the method comprising:
receiving a group encryption key request from the first communication node to enable secure communications between the first communication node and the second node… generating a group encryption key based on the received group encryption key request… transferring the first encrypted group encryption key to the first communication node and transferring the second encrypted group encryption key to the second communication node through the one or more control channels., it would have been obvious to modify claim 1, 4, 5, 7, 8, 11, 12, 14-17, 19, and 20, of Patent 10305686 (application 15/283752) to get Claims , 4, 5, 7, 8, 11, 12, 14-17, 19-20 in the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Unagami et al. (US2017/0126404 A1, provisional date 05/08/2015) in view of Bernsen (US 2014/0380049 A1, file date 09/14/2012).

Claim 1:
With respect to claim 1, Unagami et al. discloses a method (coordinator to manage/generate/share a group key to be used in common in the group, 0009) (Figure 1, 2, 3, 16) comprising:
managing a group of communication nodes (the one or more controllers 110 and the one or more devices 120 that have been paired with the one or more controllers 110 are on the HAN 130 and form one group in which a single group key is shared, 0052) (controller A is selected as the SC, in a group 300, only the controller A which is the SC performs an authentication process with each device and generates and distributes a group key, 0054) (Figure 3), including establishing secure communication between communication nodes, via a remote management system (as a countermeasure against information leakage, an authenticated controller and an authenticated device share a key for use in encrypted communication, a plurality of devices connected to a controller, if the controller and the plurality of devices share a single key (hereinafter, referred to as a "group key".) for encrypted communication, 0006-0007) (the SC of the group is at a remote place in a home, 0250) (Figure 26), including:
receiving, at the remote management system via a control channel including a first network link used by the remote management system to manage communication nodes, 
a request from a first communication node (The device A transmits a connection request to the controller B. At that time, the device A also transmits the device ID of the SC set therein, 0091) (device transmits an authentication request to the Controller, the device also transmits the device ID and the public key certificate, 0130) (Figure 10, S1005) (Figure 14, S1400) to enable secure communications between the first communication node and a second communication node across a transport channel (challenge-response authentication, Datagram Transport Layer Security Version 1.2, 0249), the transport channel including a second network link separate from the control channel (simultaneous broadcast transmission (multicast communication) is performed to all the devices and controllers in the HAN, 0259);
generating, at the remote management system in response to the received request, a group encryption key to enable secure communication between the first communication node and the second communication node via the transport channel (the controller generates the group key and sets the validity period of the generated group key, The controller encrypts the generated or already generated group key by using the shared key stored in the record for the corresponding device, 0151-0152) (Figure 16, S1605, S1615); and
transferring the group encryption key from the remote management system to the first and second communication nodes through the control channel (transmits the encrypted group key to the device, 0152, 0152) (Figure 16, S1620).

Bernsen teaches encryption schemes rely on a central authority to distribute the keys required by each device and manage membership of the group (0015), Device group keys (Figure 1), the group encryption key to enable secure communication between the first communication node and the second communication node (each device also gets a Device Group Key (see FIG. 1).  Thus, to send a message to all members of the Device Group, the broadcaster would use the Device Group Key, 0014) (adding a new device to a device group, the device group comprising a plurality of devices, wherein each device in the device group possesses a device group key, and device keys of other devices in the device group for encryption of messages, 0020, Figure 1).

Unagami et al. and Bernsen are analogous art because they are from the same field of endeavor of group encryption keys.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Bernsen in Unagami et al. for the group encryption key to enable secure communication between the first communication node and the second communication node as claimed for purposes of enhancing the system of Unagami et al. by providing management of group secrets and for group members to manage group secrets as claimed.

Claims 2, 9, 16:
With respect to claims 2, 9, 16, the combination of Unagami et al. and Bernsen discloses the limitations of claims 1, 8, 15, as addressed. 

Unagami et al. discloses wherein the request comprises at least one of the following:
identity data identifying the group of communication nodes to which the first and second communication nodes belong; identity data identifying the first communication node; and identity data comprising a first communication node device key (The device A transmits a connection request to the controller B. At that time, the device A also transmits the device ID of the SC set therein, 0091) (device transmits an authentication request to the Controller, the device also transmits the device ID and the public key certificate, 0130) (Figure 10, S1005) (Figure 14, S1400).

Bernsen teaches Device group keys (Figure 1), wherein the request comprises identity data identifying a communication group to which the first and second communication nodes belong (to generate the new Device Group Key Device_1 211, Device_2 212, Device_3 213, …, Device_N 21N use a one-way function on the Device Group Key of the Old Device Group 210 to create the Device Group Key of the New Device Group 220, 0045).

Unagami et al. and Bernsen are analogous art because they are from the same field of endeavor of group encryption keys.

The motivation for combining Unagami et al. and Bernsen is recited in claims 1, 8, 15, as addressed. 

Claims 3, 10, 16:
With respect to claims 3, 10, 16, the combination of Unagami et al. and Bernsen discloses the limitations of claims 1, 8, 15, as addressed. 

Unagami et al. discloses wherein the request comprises identity data identifying the first communication node (The device A transmits a connection request to the controller B. At that time, the device A also transmits the device ID of the SC set therein, 0091) (device transmits an authentication request to the Controller, the device also transmits the device ID and the public key certificate, 0130) (Figure 10, S1005) (Figure 14, S1400).

Claims 4, 11:
With respect to claims 4, 11, the combination of Unagami et al. and Bernsen discloses the limitations of claims 1, 8, as addressed. 

Unagami et al. discloses wherein the identity data comprises a first communication node device key (The device A transmits a connection request to the controller B. At that time, the device A also transmits the device ID of the SC set therein, 0091) (device transmits an authentication request to the Controller, the device also transmits the device ID and the public key certificate, 0130) (Figure 10, S1005) (Figure 14, S1400).

Bernsen teaches node device key (device group keys, Device key 1…N, Figure 1).
 
Unagami et al. and Bernsen are analogous art because they are from the same field of endeavor of group encryption keys.

The motivation for combining Unagami et al. and Bernsen is recited in claims 1, 8, as addressed. 

Claims 5, 12, 17:
With respect to claims 5, 12, 17, the combination of Unagami et al. and Bernsen discloses the limitations of claims 1, 8, 15, as addressed. 

Unagami et al. discloses wherein the first communication node device key is an ephemeral device key negotiated by the remote management computer and the first communication node (The device and the controller perform key exchange, he Ephemeral method, 0139).

Claim 8:
With respect to claim 8, Unagami et al. discloses a system (coordinator to manage/generate/share a group key to be used in common in the group, 0009) (Figure 1, 2, 3, 16) comprising:
a remote management computer configured for managing a group of communication nodes (the one or more controllers 110 and the one or more devices 120 that have been paired with the one or more controllers 110 are on the HAN 130 and form one group in which a single group key is shared, 0052) (controller A is selected as the SC, in a group 300, only the controller A which is the SC performs an authentication process with each device and generates and distributes a group key, 0054) (Figure 3), including establishing secure communication between communication nodes, the remote management computer  (as a countermeasure against information leakage, an authenticated controller and an authenticated device share a key for use in encrypted communication, a plurality of devices connected to a controller, if the controller and the plurality of devices share a single key (hereinafter, referred to as a "group key".) for encrypted communication, 0006-0007) (the SC of the group is at a remote place in a home, 0250) (Figure 26) comprising: 
one or more processors; a computer readable storage medium having instructions stored thereon that cause the one or more processors (a processor executing a program stored on a memory, 0070, Figure 4) to:
receive, via a control channel including a first network link used by the remote management system to manage communication nodes, a request from a first communication node (The device A transmits a connection request to the controller B. At that time, the device A also transmits the device ID of the SC set therein, 0091) (device transmits an authentication request to the Controller, the device also transmits the device ID and the public key certificate, 0130) (Figure 10, S1005) (Figure 14, S1400) to enable secure communications between the first communication node and a second communication node across a transport channel (challenge-response authentication, Datagram Transport Layer Security Version 1.2, 0249), the transport channel including a second network link separate from the control channel (simultaneous broadcast transmission (multicast communication) is performed to all the devices and controllers in the HAN, 0259);
generate a group encryption key in response to the received request (the controller generates the group key and sets the validity period of the generated group key, The controller encrypts the generated or already generated group key by using the shared key stored in the record for the corresponding device, 0151-0152) (Figure 16, S1605, S1615); and
transfer the group encryption key to the first and second communication nodes through the control channel (transmits the encrypted group key to the device, 0152, 0152) (Figure 16, S1620).

Bernsen teaches encryption schemes rely on a central authority to distribute the keys required by each device and manage membership of the group (0015), Device group keys (Figure 1), the group encryption key to enable secure communication between the first communication node and the second communication node (each device also gets a Device Group Key (see FIG. 1).  Thus, to send a message to all members of the Device Group, the broadcaster would use the Device Group Key, 0014) (adding a new device to a device group, the device group comprising a plurality of devices, wherein each device in the device group possesses a device group key, and device keys of other devices in the device group for encryption of messages, 0020, Figure 1).

Unagami et al. and Bernsen are analogous art because they are from the same field of endeavor of group encryption keys.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Bernsen in Unagami et al. for the group encryption key to enable secure communication between the first communication node and the second communication node as claimed for purposes of enhancing the system of Unagami et al. by providing management of group secrets and for group members to manage group secrets as claimed.

Claims 13, 21:
With respect to claims 13, 21, the combination of Unagami et al. and Bernsen discloses the limitations of claims 1, 8, as addressed. 

Unagami et al. discloses wherein the instructions further cause the management computer to: encrypt the group encryption key with a first key uniquely associated with the first communication node prior to transferring the group encryption key to the first communication node (encrypt group key using shared key, Figure 16, S1615); and
encrypt the group encryption key with a second key uniquely associated with the second communication node prior to transferring the group encryption key to the second communication node (computed shared key for the corresponding device, 0140, Figure 5A).

Bernsen teaches encryption schemes rely on a central authority to distribute the keys required by each device and manage membership of the group (0015), Device group keys (Figure 1).

Unagami et al. and Bernsen are analogous art because they are from the same field of endeavor of group encryption keys.

The motivation for combining Unagami et al. and Bernsen is recited in claims 1 and 8.

Claims 14, 19:
With respect to claims 14, 19, the combination of Unagami et al. and Bernsen discloses the limitations of claims 8, 15, as addressed. 

Unagami et al. discloses wherein the group encryption key is a symmetric key (AES 
(Advanced Encryption Standard), encryption method using a shared key in the authentication system 100, 0140) (encryption may be performed by using AES, and the authentication data may be generated by using AES-CBC-MAC (Cipher Block Chaining MAC), AES-CMAC (Cipher-based MAC), or HMAC (Hash-based MAC), 0261).

Claim 15:
With respect to claim 15, Unagami et al. discloses a method (coordinator to manage/generate/share a group key to be used in common in the group, 0009) (Figure 1, 2, 3, 16) comprising:
operating a first communication module in a group of communication nodes (the one or more controllers 110 and the one or more devices 120 that have been paired with the one or more controllers 110 are on the HAN 130 and form one group in which a single group key is shared, 0052) (controller A is selected as the SC, in a group 300, only the controller A which is the SC performs an authentication process with each device and generates and distributes a group key, 0054) (Figure 3) managed by a remote management system (as a countermeasure against information leakage, an authenticated controller and an authenticated device share a key for use in encrypted communication, a plurality of devices connected to a controller, if the controller and the plurality of devices share a single key (hereinafter, referred to as a "group key".) for encrypted communication, 0006-0007) (the SC of the group is at a remote place in a home, 0250) (Figure 26), including:
transmitting a request to the remote management system through a control channel including a first network link used by the remote management system to manage communication nodes (The device A transmits a connection request to the controller B. At that time, the device A also transmits the device ID of the SC set therein, 0091) (device transmits an authentication request to the Controller, the device also transmits the device ID and the public key certificate, 0130) (Figure 10, S1005) (Figure 14, S1400) to enable secure communications between the first communication node and a second communication node in the group of communication nodes (challenge-response authentication, Datagram Transport Layer Security Version 1.2, 0249), 
receive a group encryption key from the remote management system based on the received request (the controller generates the group key and sets the validity period of the generated group key, The controller encrypts the generated or already generated group key by using the shared key stored in the record for the corresponding device, 0151-0152) (Figure 16, S1605, S1615); 
encrypting user data using the group encryption key (encrypt group key using shared key, Figure 16, S1615); and 
transmitting the encrypted user data (transmits the encrypted group key to the device, 0152, 0152) (Figure 16, S1620) through a data transport network to the second communication node (challenge-response authentication, Datagram Transport Layer Security Version 1.2, 0249), the transport channel including a second network link separate from the control channel (simultaneous broadcast transmission (multicast communication) is performed to all the devices and controllers in the HAN, 0259).

Bernsen teaches encryption schemes rely on a central authority to distribute the keys required by each device and manage membership of the group (0015), Device group keys (Figure 1), the group encryption key to enable secure communication between the first communication node and the second communication node (each device also gets a Device Group Key (see FIG. 1).  Thus, to send a message to all members of the Device Group, the broadcaster would use the Device Group Key, 0014) (adding a new device to a device group, the device group comprising a plurality of devices, wherein each device in the device group possesses a device group key, and device keys of other devices in the device group for encryption of messages, 0020, Figure 1).

Unagami et al. and Bernsen are analogous art because they are from the same field of endeavor of group encryption keys.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Bernsen in Unagami et al. for the group encryption key to enable secure communication between the first communication node and the second communication node as claimed for purposes of enhancing the system of Unagami et al. by providing management of group secrets and for group members to manage group secrets as claimed.

Claim 18:
With respect to claim 18, the combination of Unagami et al. and Bernsen discloses the limitations of claim 15, as addressed. 

Unagami et al. discloses further comprising decrypting, at the first communication node, the group encryption key received from the remote management system using a private key of the first communication node (The device decrypts the encrypted group key received from the controller by using the shared key stored in the record for the corresponding controller in the connected controller management table 900, 0153).

Claim 20:
With respect to claim 20, the combination of Unagami et al. and Bernsen discloses the limitations of claim 1, as addressed. 

Unagami et al. discloses wherein the first and second communication nodes exchange the secure communications to the exclusion of eavesdropping by the remote management system (to prevent spoofing by an unauthorized device and information leakage due to eavesdropping of communication content for connections between the controller and the devices, 0005).

Bernsen teaches wherein the first and second communication nodes exchange the secure communications to the exclusion of eavesdropping by the remote management system (no eavesdropper, 0007).

Unagami et al. and Bernsen are analogous art because they are from the same field of endeavor of group encryption keys.

The motivation for combining Unagami et al. and Bernsen is recited in claim 1.


Response to Remarks/Arguments
Applicant's arguments filed on February 04, 2022 have been fully considered but they are not persuasive.  In the remarks, Applicant argues that: 

Claim 1, 8, 15:
(1) The combination does not suggest, “establishing secure communication between communication nodes, via a remote management system” as in Applicant’s claims. 
Unagami teaches using a group key so all devices on a home network can communicate with the security coordinator (SC), not so that they can communicate with each other. Unagami does not discuss communications between communication nodes, only how communications between the SC and nodes on the network are established. 
Meanwhile, Bernsen is specifically directed to a system that does not use any remote management system for managing communications between nodes, and teaches away from such an implementation. In describing key distribution arrangements that would not work for Bernsen’s intended goals, Bernsen makes a brief mention of “The above- described broadcast encryption schemes rely on a central authority to distribute the keys required by each device and manage membership of the group. ... Advantageously, certain embodiments herein provide a scheme where such a central authority is not required” Bernsen, [0015]- [0016]  Accordingly, Bernsen provides only the most superficial reference to a system where a “central authority [distributes] the keys required by each device and manage membership of the group” [0015]. Bernsen does not teach any of Applicant’s specific details on arrangement of systems, network links, and requests and responses exchanged between devices. 
Because Unagami does rely on a single SC, and Bernsen specifically teaches away from using such a central authority, these references cannot be combined as suggested in the OA because it would render the system inoperable.  



(2) The combination does not suggest, “receiving, at the remote management system ... a request from a first communication node to enable secure communications between the first communication node and a second communication node”. 
The OA asserts that Unagami teaches this. OA, pages 7-8. However, all Unagami teaches is authentication or registration requests sent from a device to a controller to establish a connection between the controller and the device. “The device registration process is a process performed when a controller and a device are paired with each other. ... A user presses the pairing button of the device A and the pairing button of the controller B. In response to this action, each of the device A and the controller B starts the registration mode.” Unagami, [0089]-[0090]. Unagami does not suggest Applicant’s claimed request to a remote management system to enable communications between two communication nodes. Once again, even the group key disclosed by Unagami is for linking between devices and the controller, and not for communications between devices other than the controller. Accordingly, the combination of references does not suggest the claimed request, and such as request is not obvious.

(3) The combination does not suggest, “receiving, ...via a control channel including a first network link used by the remote management system to manage communication nodes, a request .... to enable secure communications between the first communication node and a second communication node across a transport channel, the transport channel including a second network link separate from the control channel’. 
Applicant’s claims describe an arrangement of components across distinct network links that are not addressed in either cited reference. Once again, Bernsen is specifically directed to not using a remote management system as claimed, and therefore has no control channels as claimed. Unagami only discusses a “home area network (HAN)” for device communications, and makes no suggestion of distinct network links for control channels and transport channels as claimed. The OA cites to a provision from Unagami stating, “simultaneous broadcast transmission (multicast communication) is performed to all the devices and controllers in the HAN,” (OA, page 8), but this merely refers to a method to broadcast a message to all devices, which is still done via the same HAN network link. “In the case where there are a plurality of devices connected to a controller, if the controller and the plurality of devices share a single key (hereinafter, referred to as a 'group key'.) for encrypted communication ..., encryption can be applied to simultaneous broadcast transmission (multicast communication) in which the controller simultaneously transmits the same information to the devices.” Unagami, [0007]. Accordingly, the combination of references does not suggest the distinct claimed systems on the control and transport channels, and these claimed elements are not obvious.


In response to remark/arguments (1), Examiner respectfully disagrees.  Unagami et al. discloses “an authenticated controller and an authenticated device share a key for use in encrypted communication, a plurality of devices connected to a controller, if the controller and the plurality of devices share a single key (hereinafter, referred to as a "group key".) for encrypted communication”, (0006-0007), “coordinator to manage/generate/share a group key to be used in common in the group”, (0009), “controller A is selected as the SC, in a group 300, only the controller A which is the SC performs an authentication process with each device and generates and distributes a group key”, (0054), “the SC of the group is at a remote place in a home”, (0250).
Bernsen teaches “encryption schemes rely on a central authority to distribute the keys required by each device and manage membership of the group” (0015), “Device group keys” (Figure 1), “each device also gets a Device Group Key” (see FIG. 1).  “Thus, to send a message to all members of the Device Group, the broadcaster would use the Device Group Key” (0014) “adding a new device to a device group, the device group comprising a plurality of devices, wherein each device in the device group possesses a device group key, and device keys of other devices in the device group for encryption of messages” (0020) (Figure 1).  The combination of Unagami et al. and Bernsen discloses “establishing secure communication between communication nodes, via a remote management system” as claimed. Therefore, Examiner maintains that the combination of Unagami et al. and Bernsen discloses does teach and suggest this limitation.

In response to remark/arguments (2), Examiner respectfully disagrees.  Unagami et al. discloses “The device A transmits a connection request to the controller B. At that time, the device A also transmits the device ID of the SC set therein”, (0091), “device transmits an authentication request to the Controller, the device also transmits the device ID and the public key certificate”, (0130) (Figure 10, S1005) (Figure 14, S1400).  The combination of Unagami et al. and Bernsen discloses “a request from a first communication node to enable secure communications between the first communication node and a second communication node” as claimed. Therefore, Examiner maintains that the combination of Unagami et al. and Bernsen discloses does teach and suggest this limitation.

In response to remark/arguments (3), Examiner respectfully disagrees.  Unagami et al. discloses “challenge-response authentication, Datagram Transport Layer Security Version 1.2” (0249), “simultaneous broadcast transmission (multicast communication) is performed to all the devices and controllers in the HAN” (0259).  The combination of Unagami et al. and Bernsen discloses “receiving, ...via a control channel including a first network link used by the remote management system to manage communication nodes, a request .... to enable secure communications between the first communication node and a second communication node across a transport channel, the transport channel including a second network link separate from the control channel’ as claimed. Therefore, Examiner maintains that the combination of Unagami et al. and Bernsen discloses does teach and suggest this limitation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI  SALEHI/
Examiner, Art Unit 2433
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433